Case 1:19-cv-09439-PKC Document 249-8 Filed 07/01/20 Page 1 of 15




EXHIBIT S - REDACTED
                              Case 1:19-cv-09439-PKC Document 249-8 Filed 07/01/20 Page 2 of 15
Legal Entity Purchasers that Participated in the Private Placement

                             Purchase Amount Under
                                                         Purchaser
                               Executed Purchase                            Purchaser Type                    Special Purpose Vehicle
                                                        Jurisdiction
                                  Agreement(s)


                                   $11 million          Luxembourg            Private LLC                               No




                                  $3.8 million          Switzerland         Limited Company                             No



                                                                                                Yes - [Two Natural Person Beneficial Owners Redacted
   Redacted                        $5 million               BVI             Limited Company
                                                                                                                 for Data Privacy.]


                                                                            Limited Liability
                                   $25 million             Samoa                                                        No
                                                                              Corporation



                                   $25 million          Liechtenstein       Limited Company                             No




                                   $5 million              Cyprus           Limited Company                             No




                                  $1.8 million             Israel           Limited Company                             No



                                                                                                Yes - [One Natural Person Beneficial Owner Redacted
                                  $3.08 million         Switzerland         Limited Company
                                                                                                                 for Data Privacy.]



                                                                        4
           Case 1:19-cv-09439-PKC Document 249-8 Filed 07/01/20 Page 3 of 15


               $1 million       Liechtenstein     Limited Company                               No


                                                                         Yes -                                       [Two
              $6.5 million       Singapore        Limited Company        Natural Person Beneficial Owners Redacted for Data
                                                                                              Privacy.]


               $5 million          France         Société anonyme                               No




             $2.76 million       Guernsey        Limited Partnership                            No


Redacted
             $12.24 million    Cayman Islands    Limited Partnership                            No




               $7 million      Cayman Islands     Limited Company                               No



                                                Simplified Joint Stock
              $15 million          France                                                       No
                                                     Company



              $20 million           BVI           Limited Company                               No




             $2.50 million      Switzerland       Limited Company                               No




              $12 million         Germany        Limited Partnership                            No
           Case 1:19-cv-09439-PKC Document 249-8 Filed 07/01/20 Page 4 of 15


              $2.5 million        Australia        Limited Company                               No



                                                                         Yes - [One Natural Person Beneficial Owner Redacted
               $5 million      Marshall Islands    Limited Company
                                                                                          for Data Privacy.]


                                                                         Yes - [One Natural Person Beneficial Owner Redacted
              $10 million      Marshall Islands    Limited Company
                                                                                          for Data Privacy.]


                                                                         Yes -
             $17.7 million         Belize          Limited Company                          [Five Natural Person Beneficial
                                                                                  Owners Redacted for Data Privacy.]


Redacted      $12 million            UK           Limited Partnership                            No



                                                                          Yes -
              $30 million      Cayman Islands     Limited Partnership




              $6.5 million          BVI            Limited Company                               No



                                                                         Yes - [One Natural Person Beneficial Owner Redacted
             $47.5 million     Marshall Islands       Corporation
                                                                                          for Data Privacy.]



              $7.5 million     Cayman Islands      Limited Company                               No




             $72.14 million    Cayman Islands     Segregated Portfolio                           No
           Case 1:19-cv-09439-PKC Document 249-8 Filed 07/01/20 Page 5 of 15


              $12 million          BVI          Limited Company                           No




              $3 million           BVI          Limited Company                           No




              $5 million           UK           Limited Company                           No




              $1 million           BVI          Limited Company                           No


                                                                   Yes -                                        [One
Redacted      $11 million       Luxembourg
                                                 Public Limited
                                                   Company
                                                                   Natural Person Beneficial Owner Redacted for Data
                                                                                       Privacy.]


              $5 million          Cyprus        Limited Company                           No




              $10 million          BVI          Limited Company                           No



                                                                  Yes - [One Natural Person Beneficial Owner Redacted
              $1.6 million         UK           Limited Company
                                                                                   for Data Privacy.]



              $6 million           BVI          Limited Company                           No



                                                 Public Limited
              $95 million       Switzerland                                               No
                                                   Company
           Case 1:19-cv-09439-PKC Document 249-8 Filed 07/01/20 Page 6 of 15


              $35 million           BVI           Limited Company                                 No



                                                                          Yes - [One Natural Person Beneficial Owner Redacted
             $9.06 million         Belize         Limited Company
                                                                                           for Data Privacy.]



              $15 million           BVI           Limited Company                                 No




              $20 million           BVI           Limited Company                                 No


Redacted
              $21 million      Cayman Islands    Limited Partnership                              No



                                                                          Yes - [One Natural Person Beneficial Owner Redacted
             $15.25 million    Cayman Islands    Limited Partnership
                                                                                           for Data Privacy.]



               $2 million         Gibraltar       Limited Company                                 No



                                                                         Yes - [Eight Natural Person Beneficial Owners Redacted
              $11 million      Cayman Islands    Limited Partnership
                                                                                            for Data Privacy.]


                                                Simplified Joint Stock
               $1 million          France                                                         No
                                                     Company


                                                   Public Limited
               $3 million       Luxembourg                                                        No
                                                     Company
           Case 1:19-cv-09439-PKC Document 249-8 Filed 07/01/20 Page 7 of 15

                                                    Public Limited
              $7 million          Panama                                         No
                                                      Company



              $15 million         Cyprus          Limited Company                No



                                                    Public Limited
              $1.5 million        Belgium                                        No
                                                      Company

                                                  Société par actions
                                                  simplifiée à associé
              $7.5 million         France       unique (Single member            No
                                                   simplified limited
                                                      company)
Redacted
              $15 million           BVI           Limited Company                No




              $1 million        Luxembourg           Corporation                 No




              $10 million           UK            Limited Company                No




              $12 million      Cayman Islands    Segregated Portfolio    Yes -




              $15 million           BVI           Limited Company                No
           Case 1:19-cv-09439-PKC Document 249-8 Filed 07/01/20 Page 8 of 15


              $5 million            BVI             Corporation                                 No




              $1 million            BVI          Limited Company                                No




              $9.5 million          BVI          Limited Company                                No




              $15 million           BVI          Limited Company                                No



                                                Segregated Portfolio
             $16.5 million     Cayman Islands                                                   No
Redacted                                             Company


                                                                        Yes -                                 [One Natural
              $2 million        Liechtenstein       Foundation
                                                                        Person Beneficial Owner Redacted for Data Privacy.]


                                                                       Yes -
              $6 million            BVI          Limited Company                     [One Natural Person Beneficial Owner
                                                                                    Redacted for Data Privacy.]


              $15 million           BVI          Limited Company                                No




              $5 million            BVI          Limited Company                                No



                                                                        Yes - [One Natural Person Beneficial Owner Redacted
              $2 million            UK           Limited Company
                                                                                         for Data Privacy.]
           Case 1:19-cv-09439-PKC Document 249-8 Filed 07/01/20 Page 9 of 15


             $66.29 million    Cayman Islands   Limited Company                                No




               $5 million          Israel       Limited Company                                No




              $10 million       Netherlands        Private LLC                                 No




             $21.74 million       Gibraltar     Limited Company                                No

Redacted
               $5 million         Cyprus        Limited Company                                No




               $2 million         Anguilla         Corporation                                 No




              $22 million           BVI         Limited Company                                No




               $7 million          Jersey       Limited Company                                No




             $19.9 million     Cayman Islands   Limited Partnership                            No



                                                                      Yes - [Five Natural Person Beneficial Owners Redacted
             $7.45 million     Cayman Islands   Limited Partnership
                                                                                         for Data Privacy.]
           Case 1:19-cv-09439-PKC Document 249-8 Filed 07/01/20 Page 10 of 15


              $6.28 million          BVI           Limited Company                                No



                                                                          Yes - [Two Natural Person Beneficial Owners Redacted
               $15 million      Cayman Islands      General Partner
                                                                                           for Data Privacy.]



               $7 million       Cayman Islands     Limited Company                                No




               $10 million         Cyprus          Limited Company                                No

Redacted
                                                 Simplified Joint-Stock
              $3.75 million         France                                                        No
                                                       Company



              $9.2 million           BVI         Segregated Portfolio                             No



                                                                          Yes - [One Natural Person Beneficial Owner Redacted
               $2 million            BVI           Limited Company
                                                                                           for Data Privacy.]



               $1 million        Isle of Man       Limited Company                                No




               $1 million           Russia          Natural Person                                No




               $1 million           Russia          Natural Person                                No
                     Case 1:19-cv-09439-PKC Document 249-8 Filed 07/01/20 Page 11 of 15

[REDACTED FOR DATA
                         $1 million          Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $1 million          Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $1 million          Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $1 million          Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $1 million          Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $1 million          Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $1 million          Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $1 million          Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $1 million          Cyprus        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $1 million          Russia        Natural Person                 No
     PRIVACY]
                     Case 1:19-cv-09439-PKC Document 249-8 Filed 07/01/20 Page 12 of 15

[REDACTED FOR DATA
                         $1 million          Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $1 million          Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $1 million          Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $1 million          Israel        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $1 million          Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $1 million          Cyprus        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $1 million          Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                        $1.1 million         Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                        $1.5 million         Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                        $1.5 million          Italy        Natural Person                 No
     PRIVACY]
                     Case 1:19-cv-09439-PKC Document 249-8 Filed 07/01/20 Page 13 of 15

[REDACTED FOR DATA
                        $1.8 million         Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $2 million          Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $2 million          Cyprus        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $2 million          Spain         Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $2 million         Ukraine        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                        $2.25 million        Malta         Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                        $2.78 million        Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $3 million          Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $3 million        Kazakhstan      Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $3 million          Malta         Natural Person                 No
     PRIVACY]
                     Case 1:19-cv-09439-PKC Document 249-8 Filed 07/01/20 Page 14 of 15

[REDACTED FOR DATA
                        $3.72 million        Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $4 million          Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $5 million          Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $5 million           UK           Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $7 million         Germany        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                        $8.87 million        Israel        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $10 million         Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $10 million         Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $10 million         Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $11 million         Israel        Natural Person                 No
     PRIVACY]
                     Case 1:19-cv-09439-PKC Document 249-8 Filed 07/01/20 Page 15 of 15

[REDACTED FOR DATA
                        $14.5 million        Malta         Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $17 million         Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $25 million         Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $50 million         Russia        Natural Person                 No
     PRIVACY]


[REDACTED FOR DATA
                         $60 million        Monaco         Natural Person                 No
     PRIVACY]
